DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-10, 12-16, and 18-23 allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to disclose singly or in combination or render obvious A method comprising: obtaining a video parameter set of a video; 
generating an assessment model, wherein the assessment model is based on a subjective assessment result of a user on each sample in a sample set and based on a sample parameter set of each sample, wherein the video parameter set and the sample parameter set have a same parameter type, and wherein the parameter type comprises at least one of a jitter, a delay, or a packet loss rate, wherein the assessment model is generated by: 
classifying N samples into a test set and a plurality of training sets; wherein the N samples correspond to N test videos, N is an integer greater than or equal to 2; 
classifying samples in each of the plurality of training sets based on the different parameter types in the parameter set, to generate a plurality of initial decision tree models, wherein the plurality of initial decision tree models comprise an initial decision tree model corresponding to each of the plurality of training sets; 
testing the plurality of initial decision tree models based on at least one sample in the test set to obtain a plurality of groups of test results, wherein the plurality of groups of test results have a one-to-one correspondence with the plurality of initial decision tree models, and each group of test results comprise at least one test result that has a one-to-one correspondence with the at least one sample; and 
determining a decision tree model from the plurality of initial decision tree models as the assessment model based on the plurality of groups of test results, wherein the decision tree model is an initial decision tree model corresponding to a first group of test results, and 2Atty. Docket: 4747-15600 (85990940US03)a test result corresponding to each sample in the first group of test results is the same as a subjective assessment result of the sample; and 
assessing a video quality of the video using the assessment model and the video parameter set to obtain an assessment result.
Liao et al. (US 20150341667) is the closest prior art relating to the applicant’s claimed invention.  

Liao teaches adapting and training a VQM method and device to estimate video quality of a target video, creating a learning-based EC artifacts assessment model based on the training set, feature values stored with the quality score of the training 

With respect to claim 7, the prior art of record fails to disclose singly or in combination or render obvious An apparatus comprising: 
a memory configured to store instructions; and 
a processor coupled to the memory and configured to execute the instructions to: 
obtain a video parameter set of a video; 
generate an assessment model, wherein the assessment model is based on a subjective assessment result of a user on each sample in a sample set and based on a sample parameter set of each sample, wherein the video parameter set has and the sample parameter set have a same parameter type, and wherein the parameter type comprises at least one of a jitter, a delay, or a packet loss rate, wherein the assessment model is generated by: 
classifying N samples into a test set and a plurality of training sets; wherein the N samples correspond to N test videos, N is an integer greater than or equal to 2; 
classifying samples in each of the plurality of training sets based on the different parameter types in the parameter set, to generate a plurality of initial decision tree models, wherein the plurality of initial decision tree models comprise an initial decision tree model corresponding to each of the plurality of training sets; 
testing the plurality of initial decision tree models based on at least one sample in the test set to obtain a plurality of groups of test results, wherein the plurality of groups of test results have a one-to-one correspondence with the plurality of initial decision tree models, and each group of test results comprise at least one test result that has a one-to-one correspondence with the at least one sample; and 
determining a decision tree model from the plurality of initial decision tree models as the assessment model based on the plurality of groups of test results, wherein the decision tree model is an initial decision tree model corresponding to a 6Atty. Docket: 4747-15600 (85990940US03) first group of test results, and a test result corresponding to each sample in the first group of test results is the same as a subjective assessment result of the sample; and 
assess a video quality of the video using the assessment model and the video parameter set to obtain an assessment result.
Liao et al. (US 20150341667) is the closest prior art relating to the applicant’s claimed invention.  

Liao teaches adapting and training a VQM method and device to estimate video quality of a target video, creating a learning-based EC artifacts assessment model based on the training set, feature values stored with the quality score of the training image, rating the quality degradation caused by IP transmission impairment (e.g. packet loss, delay, jitter), and determining video quality of a video frame by using an adaptive VQM model that was adapted by the training set.  However, Liao does not teach classifiying N samples into a data set, wherein N samples correspond to N test videos, wherein N is an integer greater than or equal to 2, classifying the samples based on different parameter types in the parameter set for generation of a plurality of decision tree models, wherein each model comprise corresponding each of the plurality of training sets, testing the plurality of tree models based on at least one sample to obtain a plurality of group of tests, wherein the plurality of group tests have a one-to-one correspondence with the plurality of initial decision tree models and at least one sample, or determining a deicision tree model from the plurality of decision tree models based on the plurality of group test results, wherein the the decision tree model is an initial 

With respect to claim 13, the prior art of record fails to disclose singly or in combination or render obvious A computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause an apparatus to: 
obtain a video parameter set of a video; 
generate an assessment model, wherein the assessment model is based on a subjective assessment result of a user on each sample in a sample set and based on a sample parameter set of each sample, wherein the video parameter set has and the sample parameter set have a same parameter type, and wherein the parameter type comprises at least one of a jitter, a delay, or a packet loss rate, wherein the assessment model is generated by: 
classifying N samples into a test set and a plurality of training sets; wherein the N samples correspond to N test videos, N is an integer greater than or equal to 2; 
classifying samples in each of the plurality of training sets based on the different parameter types in the parameter set, to generate a plurality of initial decision tree models, wherein the plurality of initial decision tree models comprise an initial decision tree model corresponding to each of the plurality of training sets; 
testing the plurality of initial decision tree models based on at least one sample in the test set to obtain a plurality of groups of test results, wherein the plurality of groups of test results have a one-to-one correspondence with the plurality of initial decision tree models, 10Atty. Docket: 4747-15600 (85990940US03) and each group of test results comprise at least one test result that has a one-to-one correspondence with the at least one sample; and 
determining a decision tree model from the plurality of initial decision tree models as the assessment model based on the plurality of groups of test results, wherein the decision tree model is an initial decision tree model corresponding to a first group of test results, and a test result corresponding to each sample in the first group of test results is the same as a subjective assessment result of the sample; and 
assess a video quality of the video using the assessment model and the video parameter set to obtain an assessment result.

Claims 2-4, 6, 8-10, 12, 14-16, and 18-23 are allowable as being dependent from the allowable claims 1, 7, and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604.  The examiner can normally be reached on 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAYCEE IMPERIAL/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426